DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of March 22, 2021, to the non-final action mailed December 22, 2020, has been entered. Claim 47 has been amended, claims 2-34, 37-44, and 48-52 have been cancelled, and claims 55-65 have been newly added. Accordingly, claims 1, 35-36, 45-47, and 54-65 are pending in the application.  	
Election/Restrictions
	Applicant’s election without traverse of Group III drawn to a method of delivering folic acid to a PNS injury site, the method comprising: disposing a medical device at the PNS injury site, the medical device being formed from a block copolymer comprising: a plurality of first blocks formed from a first biodegradable polymer or oligomer; a plurality of second blocks formed from a second biodegradable polymer or oligomer that differs from the first polymer or oligomer; and folic acid, wherein the first blocks and second blocks are linked via urethane bonds in the reply filed on March 18, 2020 is acknowledged.
	Applicant’s election of the following species of first biodegradable polymer or oligomer that is diol terminated polycaprolactone (PCL) and a second biodegradable polymer or oligomer that is diisocyanate-terminated poly(lactic acid)-poly(ethylene glycol)  without traverse (MPEP § 818.03(a)).
Claims 1, 3, 35, 36, 45, 46 55, 58, and 61-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or nonelected species, there being no allowable generic or linking claim.   
Claims 47, 54, 56, 57, 59, and 60 are under consideration.
The Election/Restriction requirements are deemed proper and made FINAL
Withdrawn Claim Rejections - 35 USC § 112
	Claims 4, 5, 7, 8, 47, 53, and 54 were rejected in the previous Office action mailed December 22, 2020, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has cancelled claim 53 and amended claim 47 to recite the full term for “PNS” and include the limitations wherein the folic acid is physically or covalently incorporated into the block copolymer, wherein the first blocks or the second blocks comprise a citrate ester, and wherein the first blocks and second blocks are crosslinked via the citrate ester.  Accordingly the rejection is hereby withdrawn.
Withdrawn Claim Rejections - 35 USC § 103
	Claims 4, 5, 7, 8, 47, and 54 were rejected in the previous Office action mailed December 22, 2020, under 35 U.S.C. 103 as being unpatentable over the combination of 

Claims 53 was rejected in the previous Office action mailed December 22, 2020, under 35 U.S.C. 103 as being unpatentable over the combination of Addison et al. (Pub. No.: US 2009/0275872; Pub. Date: Nov. 5, 2009), Gunatillake et al. (Pub. No.: 2009/0175921; Pub. Date: Jul. 8, 2009), Wang et al. (Polym Chem. 2011, 2, 601-607), and Wei Kun et al. (Pub No.: CN103751148; Pub. Date: Apr. 30, 2014) as applied to claim 47 above, and further in view of Yang (Pub. No.: US 2014/0193356; Pub. Date: Jul. 10, 2014).  Applicant has cancelled claim 53 rendering the rejection moot.

Response and New Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the following new ground of rejection.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 47, 54, 56, 57, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Addison et al. (Pub. No.: US 2009/0275872; Pub. Date: Nov. 5, 2009), Gunatillake et al. (Pub. No.: 2009/0175921; Pub. Date: Jul. 8, 2009), Wang et al. (Polym Chem. 2011, 2, 601-607), Wei Kun et al. (Pub No.: CN103751148; Pub. Date: Apr. 30, 2014), and Yang (Pub. No.: US 2014/0193356; Pub. Date: Jul. 10, 2014).
	Regarding claims 47, 54, 56, 57, 59, and 60, Addison discloses directly injecting into the site of a wound a wound dressing composition (abstract), which meets the instant limitation of a method of delivery a composition to the site of a peripheral nervous system injury, wherein the composition comprising a polyurethane  polymer (abstract [0012]) and citric acid ([0073] table 1).  But Addison does not disclose the instantly elected 

	However, in the same field of endeavor as polyurethane used for biomedical applications including application to sites of PNS injury including wounds [0025], Gunatillake discloses wherein the polyurethane has chain extenders including the instantly elected species of block of poly caprolactone  and polylactide  ([0002] and [0077]), blocks of polyethylene glycol [0078], and blocks of poly lactic acid [0076], and specifically:

    PNG
    media_image1.png
    124
    464
    media_image1.png
    Greyscale

Wherein R1 is a 2 carbon chain, x is oxygen, X1 is oxygen R2 is  a branched  C1-20 alkllene, t, u, and v are each 0 and r and s are greater than 2  ([0007]-[0013] and [0038]) which reads on the instantly elected species of poly(lactic acid)-poly(ethylene glycol) copolymer  chain extender for a urethane, which would include a diisocyanate linkage.

	Additionally, in the same field of endeavor polyurethanes with chain extenders, Wang discloses the instantly elected species of a plurality of second blocks formed poly(lactic acid) and poly(ethylene glycol) terminated in a diisocynate  (title and abstract).



	Additionally, in the same field of endeavor of composition to the site of an injury or wound [0061], Yang discloses wherein the composition comprises urethane crosslinked via citrate ester ([0062] and [0082]-[0084])
	 It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Addison et al, Gunatillake et al., Wang et al., Wei Kun et al., and Yang to include polycaptrolactone or PEGPLA as the first and second polymer as part of the copolymer as disclosed by Gunatillake et al. and Wang et al.,  include folic acid as disclosed by Wei Kun et al., and to include urethane crosslinked via citrate ester ([0062] and [0082]) as a matter of combining prior art elements according to known methods to yield predictable results for use in a method of delivering folic acid to a PNS injury site comprising a medical device at the site of the PNS injury, wherein the medical device comprises a polyurethane as disclosed by Addison, as instantly claimed.  One of ordinary skill in the art would be motivated to include polycaprolactone as caprolactones are widely used polyols in biodegradable polyurethanes with well-known degradation patterns and providing elastic properties to the polymer as evidenced by the teachings of Gunatillake et al..  One of ordinary skill in the art would be motivated to include poly(lactic acid)-poly(ethylene glycol) based units improves biocompatibility of polyurethanes, is nontoxic and rapidly degrades as evidenced by Wang (abstract).  One of ordinary skill in 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.


Response to arguments:
To the extent that Applicant’s arguments are pertinent to the new rejections, they are addressed as follows: 


	Applicant’s argument has been fully considered, but not found persuasive.  While Additions discloses a fluid composition, the fluid is described as partially cured (abstract and [0014]).  Therefore, the cured portion would read on the instantly claimed crosslinking.  The instant base claim does not limit the composition to a solid, semi-solid, or liquid form.  Additionally, the peripheral nervous system is any nervous  system outside the brain and spinal cord and therefore the general disclosure of a would by the prior art would include said PNS sites as PNS sites include hands, arms, chest, legs, feet, etc..  With respect to Applicant’s argument that Yang does not disclose citrate ester as a crosslinking agent but as a general disclosure, this has been fully considered, but not found persuasive.  Paragraph [0082]-[0084] of Yang discloses a method for the synthesis and crosslinking of the polymer wherein octanediol citrate is used.  This method mirrors 

With respect to Applicant’s argument concerning motivation to combined the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this instant case one of ordinary skill in the art would be motivated to include poly(lactic acid)-poly(ethylene glycol) based units improves biocompatibility of polyurethanes, is nontoxic and rapidly degrades as evidenced by Wang (abstract) and one of ordinary skill in the art would be motivated to include folic acid in composition used for the treatment at the PNS injury site as folic acid acts as a targeting agent that allows for drugs to be released and act on a specific wound positon with the minimum dosage as evidenced by the teachings of and Wei Kun (abstract and page 2 bottom).   
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617